843 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marcia S. ZAMOISKI, Plaintiff-Appellee,v.INDEPENDENT DISTRIBUTORS, INC., formerly The Zamoiski Co.,Defendant-Appellant,andMercantile Safe Deposit & Trust Company, Defendant.
No. 87-2668.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 26, 1988.Decided:  April 8, 1988.

Theodore Sherbow, Michael P. Smith, Weinberg & Green, on brief, for appellant.
Nelson Decklebaum, Deborah E. Reiser, Decklebaum & Ogens, Chartered, on brief, for appellee.
Before WIDENER and CHAPMAN, Circuit Judges, and JAMES B. McMILLAN, United States District Judge for the Western District of North Carolina, sitting by designation.
PER CURIAM:


1
This appeal concerns the denial by the district court of a motion for sanctions under Fed.R.Civ.P. 11 following a grant of summary judgment in favor of the defendant.  We find no abuse of discretion by the district court and affirm.


2
The plaintiff, Martha Zamoiski, brought this action in February 1987 to contest the proposed payout of a deferred compensation plan set up by her deceased husband.  As the plan was subject to ERISA, the district court had jurisdiction under 29 U.S.C. Sec. 1132(e).  The defendants, Independent Distributors and Mercantile Safe Deposit and Trust Co., were the plan administrators and trustees.  After discovery, the district court granted summary judgment in favor of the defendants on the ground that the administrative remedies available to the plaintiff had not been exhausted.  The plaintiff does not appeal from the district court's judgment, neither does Mercantile;  only Independent appeals the failure to grant sanctions.


3
The defendants, in conjunction with their motion to dismiss the action, moved for Rule 11 sanctions on the ground that plaintiff's attorney knew or should have known that the action was premature until all administrative remedies had been exhausted.  The defendants renewed their Rule 11 motion for sanctions after the district court granted summary judgment in their favor.  The district court denied the motion and Independent brought this appeal.


4
As an initial matter, the plaintiff has moved that this court dismiss the appeal for lack of appellate jurisdiction.  We see no merit in plaintiff's contentions and deny the motion.


5
The standard of review in this circuit for a district court's findings under Rule 11 is one of abuse of discretion.   Forrest Creek Assoc. v. McClean Savings & Loan Ass'n, 831 F.2d 1238, 1244 (4th Cir.1987).  Independent points to nothing of substance in the record which would justify its claim that the district court abused its discretion in this case in denying sanctions.


6
The judgment of the district court is accordingly


7
AFFIRMED.